                             Case 3:18-cv-00705-VLB Document 212 Filed 04/06/21 Page 1 of 1
                                                                                                                                 Civil- (Dec-2008)
                                                                HONORABLE:                 V. Bryant
                                     DEPUTY CLERK J. Shafer                   RPTR/ECRO/TAPE F. Velez, ECRO
         TOTAL TIME:                  hours 21   minutes
                                        DATE:  4-6-2021       START TIME: 1:06 pm        END TIME: 1:27 pm
                                                           LUNCH RECESS         FROM:             TO:
                                                   RECESS (if more than ½ hr)   FROM:             TO:

         CIVIL NO. 3:18-cv-705-VLB


                       Connecticut Fair Housing Ctr, et al.                                     G. Kirschner, C. Webber, S. Kazerounian
                                                                                                          Plaintiff’s Counsel
                                        vs
                     CoreLogic Rental Property Solutions, LLC                                   J. O'Toole & T. St. George
                                                                                                          Defendant’s Counsel

                                                    COURTROOM MINUTES- CIVIL

                               Motion hearing                                Show Cause Hearing
                              Evidentiary Hearing                            Judgment Debtor Exam
                            ✔ Pretrial teleconf.


            .....#          Motion                                                                  granted        denied        advisement
             .....#         Motion                                                                  granted        denied        advisement
             .....#         Motion                                                                  granted        denied        advisement
             .....#         Motion                                                                  granted        denied        advisement
             .....#         Motion                                                                  granted        denied        advisement
            .....#          Motion                                                                  granted        denied        advisement
            .....#          Motion                                                                  granted        denied        advisement
            .....           Oral Motion                                                             granted        denied        advisement
            .....           Oral Motion                                                             granted        denied        advisement
            .....           Oral Motion                                                             granted        denied        advisement
           .....            Oral Motion                                                             granted        denied        advisement
            .....              Briefs(s) due                      Proposed Findings due                       Response due
           .............                                                                                                filed    docketed
           .............                                                                                                filed    docketed
           .............                                                                                                filed    docketed
           .............                                                                                                filed     docketed
            .............                                                                                               filed    docketed
            .............                                                                                               filed    docketed
            ............                             Hearing continued until                                       at

Notes:    The Court will reserve six days for trial. Defendant will file an amended Rule 7.1 Disclosure Statement. Counsel will file a status
         report indicating when they are unavailable for the next eighteen months.
